Citation Nr: 0704850	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-33 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD) and a panic disorder with agoraphobia.

2.  Entitlement to service connection for a low back 
disorder, to include degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), which denied 
entitlement to the requested benefits.  In September 2005, 
the veteran and his spouse testified before the undersigned 
at a personal hearing conducted at the RO.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and a panic 
disorder with agoraphobia is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic low back disability, to include DJD, cannot be 
related to the veteran's period of service.


CONCLUSION OF LAW

A chronic low back disability, to include DJD, was not 
incurred in or aggravated by service, nor may such a disorder 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303(b), 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328, rev'd on other grounds (Fed. Cir. 2006).  In 
the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In March, April, and May 2003 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  He was informed of the evidence that was needed to 
substantiate his claims, as well as what information and 
evidence VA would obtain on his behalf and what evidence and 
information he could submit.  He was also told to submit any 
evidence relevant to his claims.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for service connection for a back disorder is being 
denied, no disability rating and no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

II.  Applicable laws and regulations

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2006).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2006).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947 and degenerative arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The veteran's service medical records show that on August 22, 
1968 he was seen after he had fallen over in a chair, 
injuring his low back.  There were no bruises, although there 
were moderate muscle spasms in the low back.  At his 
September 1969 separation examination, his spine and 
musculoskeletal system were within normal limits.  He denied 
having or having had recurrent back pain.

The veteran was afforded a VA examination in September 2003; 
at the time of the initial examination, the claims folder was 
not available to the examiner.  The veteran stated that he 
had fallen over some boxes in service, injuring the thoracic 
area between the shoulder blades.  Some years later, he 
developed low back pain that was aggravated by heavy lifting.  
The examination was completely normal, with no functional 
impairments demonstrated.  An X-ray showed mild spurring and 
degenerative changes.  An addendum was made following a 
review of the claims folder; the examiner stated that the 
injury in service had no relationship to the minimal 
degenerative changes in the veteran's spine.  It was stated 
that "[t]herefore, it is my opinion that the degenerative 
arthritis of the lumbosacral spine is not related to the 
injury that occurred while in service or service connected."

In May 2005, the veteran's psychiatrist stated that it was 
more likely that the 1968 back injury while in Vietnam was 
related to the current back pain and the degenerative changes 
of the spine.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a low back 
disorder with DJD has not been established.  The Board notes 
the May 2005 opinion of the veteran's psychiatrist; however, 
since this physician is not an orthopedist, the opinion 
proffered as to the etiology of the current low back disorder 
is of little probative value.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997).  Moreover, his review of the record 
focused on the psychiatric issue, his area of expertise, and 
failed to account for the lack of complaints or symptoms of 
low back disability for more than 30 years after the 
veteran's service.  On the other hand,  the orthopedic 
examination, following a review of the entire claims folder, 
found that his current low back disability with degenerative 
changes was not related to the remote thoracic injury noted 
in the service medical records.  As a consequence, it cannot 
be found that a chronic low back disability resulted from the 
1968 back injury noted in the service medical records, which 
had resolved by his discharge from service.  Nor is there any 
indication that DJD had developed to a compensable degree 
within one year of his separation from service; in fact, DJD 
was not documented in the record until 2003.  Therefore, 
service connection on a presumptive basis also cannot be 
awarded.

In a March 2003 statement the veteran described his back 
injury as occurring in service when he was sitting on ammo 
casings and fell over when a sniper shot went by his head.  
To the extent that this alleged injury occurred in combat and 
is presumed to have occurred in accordance with 38 U.S.C.A. 
§ 1154, the Board has acknowledged that a back injury 
occurred in service.  However, the first postservice evidence 
of any back complaints was more than 30 years after service, 
and denial and reasons for denial remain as explained in the 
previous paragraph.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection a low back disability with DJD.


ORDER

Entitlement to service connection for a low back disorder, to 
include DJD is denied.


REMAND

The veteran has claimed that he suffers from PTSD as a direct 
result of his service in Vietnam.  His DD-214 does not 
demonstrate any involvement in combat (his military 
occupational specialty was non-combat in nature and he had 
received no combat badges or awards).  He had stated that an 
acquaintance had been killed when he had stepped on a 
landmine.  However, he could not recall this individual's 
name; as a consequence, this claimed stressor could not be 
verified.  He had also stated that the bases at which he had 
been stationed in Vietnam, Dong Tam and Bearcat, had been 
subjected to rocket and mortar attacks.  He said the attacks 
had caused fear and contributed to his current 
symptomatology.  In March 2005, the U.S. Armed Services 
Center for Unit Records Research (now called the U.S. Army 
and Joint Services Records Research Center) verified that the 
bases at which the veteran had been stationed had undergone 
mortar and rockets attacks during the time periods that the 
veteran would have been there.  

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in combat with the enemy.  Where the veteran did not engage 
in combat or the claimed stressor is noncombat-related, the 
record must contain service records or other credible 
supporting evidence which corroborates the veteran's 
testimony as to the occurrence of the claimed stressor.  See 
Suozzi v. Brown, 10 Vet. App. 307, 310-11 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
The United States of Court of Appeals for Veterans Claims 
(CAVC) has clearly indicated that rocket or mortar attacks at 
a large base in Vietnam may be a sufficient PTSD stressor, 
and a veteran's claimed personal exposure to the attack will 
be satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the attack.  
Pentecost, supra.  Therefore, it would appear that the 
veteran's stressor concerning the attacks at the bases to 
which he was assigned has been corroborated.  

However, this information was not available to the examiner 
at the time that the veteran was examined by VA in May 2005.  
Given that, at that time, no stressor had been corroborated, 
no confirmed diagnosis of PTSD was possible.  The Board finds 
that another VA examination, which takes into consideration 
all the evidence of record, to include the letters from the 
U.S. Armed Services Center for Unit Records Research (now 
called the U.S. Army and Joint Services Records Research 
Center), would be helpful in this case.

During the pendency of this appeal, on March 3, 2006, the 
CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of the 
type of information and evidence that was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions may be involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The veteran must be provided a 
complete VA psychiatric examination.  The 
claims folder must be made available to 
the examiner to review in conjunction with 
the examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  The 
examiner must provide a definitive 
diagnosis; if PTSD is diagnosed, the 
examiner must specifically indicate if the 
verified stressor (namely the rocket and 
mortar attacks) is sufficient to have 
caused PTSD.  All indicated special 
studies deemed necessary must be 
conducted.  A complete rationale for the 
opinions expressed must be provided.

3.  Once the above-requested development 
has been completed, the veteran's claim 
for service connection for PTSD must be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


